                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

                                               )
TIMOTHY FARKAS,                                )
                                               )
               Plaintiff,                      )   No. 4:17-CV-761 RLW
                                               )
       V.                                      )
                                               )
ADDITION MANUFACTURING            )
TECHNOLOGIES, LLC f/k/a           )
MCKEE-ADDISON TUBE FORMING, INC., )
AM INDUSTRIAL GROUP, LLC, and     )
OVERTON INDUSTRIES, INC.,         )
                                               )
               Defendants.                     )

                               MEMORANDUM AND ORDER

       This matter is before the court on Defendant Addition Manufacturing Technologies,

LLC's Motion to Strike Plaintiffs Rule 26(a)(2)(B) Expert Disclosure and Motion to Exclude

Plaintiffs Rule 26(a)(2)(B) Expert (ECF No. 53), Defendant Addition Manufacturing

Technologies, LLC's Motion to Strike Plaintiffs Rule 26(a)(2)(C) Expert Disclosures and

Motion to Exclude Plaintiffs Rule 26(a)(2)(C) Experts (ECF No. 57), Defendant Overton

Industries, Inc. 's Motion for Summary Judgment (ECF No. 63), Defendant Addition

Manufacturing Technologies, LLC's Motion to Exclude Plaintiffs Rule 26(a)(2)(B) Expert Dr.

J. Kenneth Blundell (ECF No. 85), Defendant Addition Manufacturing Technologies, LLC's

Motion for Summary Judgment (ECF No. 87). These matters are fully briefed and ready for

disposition.

                                      BACKGROUND

       Plaintiff Timothy Farkas ("Farkas") alleges that he suffered an injury on April 24, 2015

to his left hand while operating a McKee Addison FM-70 ID-OD RS tube forming machine ("the
Machine") as part of his employment with Bohn & Dawson, a metal tube fabricating company in

St. Louis, Missouri.      The Machine was designed and manufactured by Defendant Addition

Manufacturing Technologies, LLC ("Addition") sometime in 1992.

       After a couple changes in ownership, AM Industrial Group, LLC ("AM Industrial")

purchased the Machine from Pearl Equipment on August 18, 2010, and then sold the Machine to

Bohn & Dawson on May 28, 2013. 1 In September 2014, Defendant Overton Industries, Inc.

("Overton") manufactured clamp blocks for Bohn & Dawson under part number B16-F2155-00.

The clamp blocks were designed to be interchangeable with other tube end forming machines

and were not designed specifically for use in the Machine at issue.

       Using the Machine, an operator places a metal tube into the Machine and presses a button

to activate the Machine. Then, a set of clamp blocks tighten around the tube and hold it in place

while a hydraulic ram forms the end of the tube to the specifications Bohn & Dawson needed.

       On April 24, 2015, Farkas was injured when his hand was crushed by the Machine's

clamps. Farkas suffered injuries to his pointer finger and middle finger on his left hand. Farkas

asserts claims for strict liability and negligence on theories of design defect and failure to warn

against all defendants.




1
 Farkas filed a Notice of Settlement in Principle as to AM Industrial Group, LLC (ECF No. 109)
and the Court granted the dismissal of AM Industrial Group LLC on November 26, 2018 (ECF
No. 112). The Court, therefore, does not address AM Industrial Group's Motions.


                                               -2-
                                         DISCUSSION

        I.     MOTIONS TO STRIKE/DAUBERT

        A. Defendant Addition Manufacturing Technologies, LLC's Motion to Strike
           Plaintiff's Rule 26(a)(2)(B) Expert Disclosure and Motion to Exclude Plaintiff's
           Rule 26(a)(2)(B) Expert (ECF No. 53) and Defendant Overton Industries, Inc.'s
           Joinder in Defendant Addition Manufacturing Technologies, LLC's Motion to
           Strike Plaintiff's Rule 26(a)(2)(B) Expert and Memorandum in Support (ECF
           No. 61)

        Farkas's expert, Dr. Blundell, provided a January 30, 2018 report that contained four

conclusions. Addition2 noticed Dr. Blundell's deposition for March 6, 2018. Moments before

the deposition of Dr. Blundell, defendants were provided Dr. Blundell's "new" opinions and

conclusions, which superseded his conclusions in his January 30, 2018 report. Addition asks this

Court to strike Farkas' expert witness, Dr. Blundell, because:

    •   Dr. Blundell's January 30, 2018 preliminary report was incomplete and did not include

        all of Dr. Blundell's opinions as required under Rule 26(a)(2)(B);

    •   Dr. Blundell's January 30, 2018 preliminary report was prepared without review of

        sufficient facts or data as required under Federal Rule of Evidence 702(b);

    •   Dr. Blundell' s opinions changed from his January 30, 2018 report to the date of his

        March 6, 2018 deposition; and

    •   Dr. Blundell's new opinions were not timely disclosed to Defendants.

        Addition asks for the Court to strike the opinions and testimony of Dr. Blundell and to

award it reasonable attorney's fees associated with Dr. Blundell's deposition pursuant to Rule

37(c)(l)(A).




2
  The Court does not separately address Overton Industries' Joinder in Addition's Motion to
Strike, but this Court's ruling applies equally to both motions.


                                               -3-
        In response, Farkas argues that Dr. Blundell supplemented his opinion only because

Addition produced a "key document" more than a month late, and 21 days after Dr. Blundell was

required to issue his report. (ECF No. 59). The "key document" was a safety notice Addition

issued 16 years ago, admitting the Machine was defective because it allowed operators to place

their hands between the clamping jaws of the Machine while accessing the footswitch. See ECF

No. 59-1. Farkas claims Dr. Blundell formed his supplemental conclusions on March 6, 2018

because Addition failed to timely respond to discovery requests and belatedly produced the

safety notice.

       The Court denies the Motion to Strike Dr. Blundell as a witness. The Court holds Farkas

has provided a valid explanation for Dr. Blundell's amended expert report, which was timely

supplemented under the circumstances.          In addition, the Court determines Dr. Blundell' s

arguably belated supplemental report will not significantly prejudice Addition or disrupt the trial

schedule in this case, given the lengthy time period from when the report was issued to the trial

date. Therefore, the Court denies Addition's Motion to Strike.

       B. Defendant Addition Manufacturing Technologies, LLC's Motion to Strike
          Plaintiff's Rule 26(a)(2)(C) Expert Disclosures and Motion to Exclude Plaintiff's
          Rule 26(a)(2)(C) Experts (ECF No. 57)

       Addition asks this Court to strike Farkas' Rule 26(a)(2)(C) expert witnesses of Dr.

Christopher J. Dy, Dr. David Seltzer, Dr. David M. Brown and Paramedic Kevin Carman. In

Farkas' Rule 26 expert disclosures, Farkas stated that his experts "may provide testimony as to

the cause ... of Plaintiffs injuries and disabilities ... " Farkas' counsel later clarified that none of

his Rule 26(a)(2)(C) experts would testify regarding causation. However, Dr. Dy testified as to

causation at his deposition. As a result, Addition seeks an order excluding Dr. Christopher J. Dy,




                                                 -4-
    Dr. David Seltzer, Dr. David M. Brown and Paramedic Kevin Carman from testifying as to

    causation pursuant to Rule 37(c)(l) and the Court's requirements. See also ECF No. 69.

           Farkas argues that the "sudden onset doctrine" allows his treating physicians to opine

    where there is "no question about the cause of the injury." (ECF No. 62 at 1). Farkas claims his

    treating physicians should be permitted to testify regarding causation determinations reached

    during his care and treatment. (ECF No. 62 at 2).

           Under the sudden onset doctrine, a causal connection may be inferred if the injury

    "develops coincidentally with the negligent act," such as broken bones, immediate, continuing

,   back pain, or an obvious wound. DeMoulin v. Kissir, 446 S.W.2d 162, 165 (Mo.Ct.App.1969);

    Lidge v. Sears, Roebuck & Co., 318 F. Supp. 2d 830, 836 (W.D. Mo. 2004). The testimony of a

    lay witness is sufficient to establish the nature, cause and extent of an injury "when the facts fall

    within the realm of lay understanding." Williams v. Jacobs, 972 S.W.2d at 340; Griggs v. A.B.

    Chance Company, 503 S.W.2d 697, 704 (Mo. Ct. App. 1973). However, when the injury is a

    "sophisticated injury, which requires surgical intervention or other highly scientific technique for

    diagnosis, and particularly where there is a serious question of pre-existing disability and its

    extent, the proof of causation is not within the realm of lay understanding." Williams, 972

    S.W.2d at 340; quoting Griggs v. A.B. Chance Co., 503 S.W.2d at 704; see also Super v. White,

    18 S.W.3d 511, 516 (Mo. Ct. App. 2000); Soper v. Bopp, 990 S.W.2d 147, 157 (Mo. Ct. App.

    1999). "Evidence of medical expenses and subjective complaints of pain will not suffice in

    proving the existence or nature of an alleged injury which is not readily discemable." Lidge, 318

    F. Supp. 2d at 836 (citing Pihsiou Hsu v. Mound City Yellow Cab Co., 624 S.W.2d 61, 63 (Mo.

    Ct. App. 1981)).




                                                    -5-
       The Court holds testimony regarding the senous and immediate damage to Farkas'

fingers and hand are covered under the "sudden onset doctrine." Therefore, Farkas does not

need to provide a report for Dr. Dy and similar treating physicians to testify as to the amputation

and treatment of his hand and finger injury, and Farkas will not be required to provide an expert

report as to causation. In contrast, any other ailments for which the source of injury is not

obvious and not confined to Farkas' left fingers and hand do not fall within the sudden onset

doctrine. Therefore, the Court requires any physician testimony regarding causation of such

injuries to be accompanied by an expert report under Fed. R. Civ. P. 26(a)(2)(B). For example,

any testimony regarding the cause of Farkas' left shoulder injury would need an expert opinion

and report.


       C. Motion to Exclude Dr. J. Kenneth Blundell by Addition Manufacturing
          Technologies, LLC (ECF No. 85)

              1. Standard of Review

       The admission of expert testimony in federal court is governed by Federal Rule of

Evidence 702:


              A witness who is qualified as an expert by knowledge, skill, experience,
              training, or education may testify in the form of an opinion or otherwise if: (a)
              the expert's scientific, technical, or other specialized knowledge will help the
              trier of fact to understand the evidence or to determine a fact in issue; (b) the
              testimony is based on sufficient facts or data; (c) the testimony is the product
              of reliable principles and methods; and (d) the expert has reliably applied the
              principles and methods to the facts of the case.

       A district court acts as a "gatekeeper" when screening expert testimony for relevance and

reliability. Daubert v. Merrell Dow Pharm., Inc., 509 U.S. 579, 590-93 (1993); Russell v.

Whirlpool Corp., 702 F.3d 450, 456 (8th Cir. 2012). To satisfy the reliability requirement, the

party offering the expert testimony "must show by a preponderance of the evidence both that the



                                                  -6-
expert is qualified to render the opinion and that the methodology underlying his conclusions is

scientifically valid." Barrett v. Rhodia, Inc., 606 F.3d 975, 980 (8th Cir. 2010) (quoting Marmo

v. Tyson Fresh Meats, Inc., 457 F.3d 748, 757 (8th Cir. 2006)). To satisfy the relevance

requirement, the proponent must show that the expert's reasoning or methodology was applied

properly to the facts at issue. Id. A court is entitled to substantial discretion in determining

whether expert testimony should be allowed. "There is no single requirement for admissibility as

long as the proffer indicates that the expert evidence is reliable and relevant." Russell, 702 F.3d

at 456-57 (quotation omitted). "An expert's opinion should be excluded only if that opinion is so

fundamentally unsupported that it can offer no assistance to the jury." Synergetics, Inc. v. Hurst,

477 F.3d 949, 956 (8th Cir. 2007) (internal quotation marks and citation omitted); see also Minn.

Supply Co. v. Raymond Corp., 472 F.3d 524, 544 (8th Cir. 2006) (quotation omitted). Doubt

regarding "whether an expert's testimony will be useful should generally be resolved in favor of

admissibility." Id. (citation and internal quotation omitted).

           2. Discussion

       Addition does not challenge Dr. Blundell' s qualifications but claims that his opinions

were based on incomplete information. Addition contends that Dr. Blundell did not know what

point of operation guard or what components were on the Machine when it was manufactured in

1992. Therefore, Addition claims that Dr. Blundell does not have a reliable foundation to form

any opinions regarding liability.

       The Court denies Addition's Daubert motion as to Dr. Blundell. At this stage of the

litigation, the Court holds Dr. Blundell's opinions are sufficiently supported, based upon his

experience, expertise and examinations. Dr. Blundell reviewed design documents and data to




                                                -7-
come to his conclusions. 3 The Court concludes that Dr. Blundell's testimony is not so unreliable

that it would offer no assistance to the jury. See Synergetics, 477 F.3d at 956. Moreover,

Addition can challenge any of Dr. Blundell's findings with its own expert testimony. Therefore,

the Court denies Addition's Daubert motion as to Dr. Blundell.

       II.     Motions for Summary Judgment

               A. Standard of Review

       The Court may grant a motion for summary judgment if "the pleadings, depositions,

answers to interrogatories, and admissions on file, together with the affidavits, if any, show that

there is no genuine issue as to any material fact and that the moving party is entitled to judgment

as a matter of law." Fed. R. Civ. P. 56(c); Celotex Corp. v. Citrate, 477 U.S. 317, 322 (1986);

Torgerson v. City of Rochester, 643 F.3d 1031, 1042 (8th Cir. 2011). The substantive law

determines which facts are critical and which are irrelevant. Anderson v. Liberty Lobby, Inc.,

477 U.S. 242, 248 (1986). Only disputes over facts that might affect the outcome will properly

preclude summary judgment. Id. Summary judgment is not proper if the evidence is such that a

reasonable jury could return a verdict for the nonmoving party. Id.

       A moving party always bears the burden of informing the Court of the basis of its motion.

Celotex Corp., 477 U.S. at 323. Once the moving party discharges this burden, the nonmoving

party must set forth specific facts demonstrating that there is a dispute as to a genuine issue of

material fact, not the "mere existence of some alleged factual dispute." Fed. R. Civ. P. 56(e);

Anderson, 477 U.S. at 248. The nonmoving party may not rest upon mere allegations or denials

of his pleading. Id.


3
  Dr. Blundell argues that Addition should have employed a light curtain or two-hand control
instead of the guard that was in place. Because Addition does not dispute that the Machine was
never equipped with a light curtain or two-hand control, Addition's argument that Dr. Blundell
did not know the point of operation guard on the Machine in 1992 is irrelevant.


                                               -8-
           In passing on a motion for summary judgment, the Court must view the facts in the light

most favorable to the nonmoving party, and all justifiable inferences are to be drawn in his favor.

Celotex Corp., 477 U.S. at 331. The Court's function is not to weigh the evidence but to

determine whether there is a genuine issue for trial. Anderson, 477 U.S. at 249. '"Credibility

determinations, the weighing of the evidence, and the drawing of legitimate inferences from the

facts are jury functions, not those of a judge.'" Torgerson, 643 F .3d at 1042 (quoting Reeves v.

Sanderson Plumbing Prods., Inc., 530 U.S. 133, 150 (2000)).

                  B. Claims against Overton and Addition

           Farkas alleges claims for Strict Product Liability in Count I and for Negligence in Count

II against Addition. Farkas also alleges claims for Strict Product Liability in Count V and for

Negligence in Count VI against Overton. The elements of these claims in Missouri are well-

settled:

           "Under Missouri law, to prevail in a products liability action under a theory of
           defective design, an injured plaintiff must establish that 1) defendant sold the
           product in the course of its business; 2) the product was then in a defective
           condition unreasonably dangerous when put to a reasonably anticipated use; 3)
           the product was used in a manner reasonably anticipated; and 4) plaintiff was
           injured as a direct result of such defective condition as existed when the product
           was sold."

Pillow v. General Motors Corp. 184 F.R.D. 304 (E.D. Mo., 1998) (quoting Jaurequi v. John

Deere Co., 971 F.Supp. 416, 422 (E.D.Mo.1997)); Waggoner by Waggoner v. Mercedes Benz of

North Am., Inc., 879 S.W.2d 692, 694 (Mo. Ct. App. 1994); see also Stanger v. Smith & Nephew,

Inc., 401 F. Supp. 2d 974, 978-79 (E.D. Mo. 2005); Boyer v. Bandag, Inc. 943 S.W.2d 760, 763

(Mo. App. E.D.1997); Linegar v. Armour ofAm., Inc., 909 F.2d 1150, 1152 (8th Cir. 1990) ("In

1969, the Missouri Supreme Court adopted section 402A of the Restatement (Second) of Torts,

which imposes strict liability in tort upon sellers and manufacturers for selling 'any product in a




                                                   -9-
defective condition [un]reasonably dangerous to the user or consumer' that results in injury to

the user or consumer.").

       Likewise, to establish a claim for negligence, Farkas must prove that defendants had a

duty to protect him from injury, defendants failed to perform that duty, and defendants' failure

proximately caused injury to Farkas. Ford v. GACS, Inc., 265 F.3d 670, 681 (8th Cir. 2001)

(citing Lopez v. Three Rivers Elec. Co-op., Inc., 26 S.W.3d 151, 155 (Mo. 2000)). "Whether a

duty exists is purely a question oflaw." Id.

               C. Overton Industries' Motion for Summary Judgment (ECF No. 63)

       As stated, Overton provided the clamp blocks for the Machine. Seven months after Bohn

& Dawson purchased the subject clamp blocks, Farkas was injured when he stuck his left hand

inside of the Machine and between the clamp blocks and then activated the machine. Overton

argues the Court should grant summary judgment in its favor because the clamp blocks were not

defective and Farkas has not alleged that the clamp blocks were defective. In addition, Overton

claims there is no evidence to support Farkas' claim that Overton modified, rebuilt, or placed the

Machine into the stream of commerce. Rather, Overton only manufactured an interchangeable

component part (the clamp blocks), put the clamp blocks into the Machine, and performed a trial

run requested by Bohn & Dawson to make sure the clamp blocks worked correctly. Overton

notes the clamp blocks were then sent independently of the machine directly to Bohn & Dawson.

Overton states it did not install the clamp blocks into the Machine at Bohn & Dawson, nor did

Overton perform any safety testing or inspection of the Machine as part of its duties. As a result,

Overton maintains it cannot be liable to Farkas because it owed no duty to ensure the safety of

the Machine and had no duty to make the Machine safe.




                                               - 10 -
       Farkas argues Overton owed him a duty to ensure the Machine was safe based upon

Overton's work on the Machine. Farkas claims "[w]hen [Overton] violated its own practices and

ANSI [American National Standards Institute] standards it breached its duty to protect Mr.

Farkas from harm within the scope of its modification of the machine." (ECF No. 72 at 2).

Farkas contends "Overton should have assessed and made the product safe, or warned of the

danger." (Id.) Farkas further asserts Overton is liable because Overton transferred the defective

Machine into the stream of commerce. That is, Overton had the machine in its possession before

Bohn & Dawson did and Overton showed Bohn & Dawson how to use it.


       The Eighth Circuit has directly addressed product liability of a manufacturer of a

component part, such as Overton:


       Under Missouri law, a plaintiff seeking to recover in strict liability for defective
       design must prove that (1) the product was defective and unreasonably dangerous
       when put to a reasonably anticipated use and (2) the plaintiff suffered damage as a
       direct result of the defect. Linegar v. Armour of Am., Inc., 909 F.2d 1150, 1152-
       53 (8th Cir.1990); Lewis v. Envirotech, 674 S.W.2d 105, 110 (Mo.Ct.App.1984).
       A supplier is not liable unless the product is defective at the time it leaves the
       supplier's control and enters the stream of commerce. Lewis, 674 S.W.2d at 110.
       To recover under a cause of action for negligent design, a plaintiff must prove that
       the defendant breached its duty of care in designing the product and that this
       breach was the proximate cause of the plaintiffs injury. Blevins v. Cushman
       Motors, 551 S.W.2d 602, 608 (Mo.1977) (en bane).

       ***
       [U]nder Missouri law suppliers of nondefective component parts are not
       responsible for accidents that result when the parts are integrated into a larger
       system that the component part supplier did not design or build.

Sperry v. Bauermeister, Inc., 4 F.3d 596, 597-98 (8th Cir. 1993). Farkas attempts to distinguish

the instant case from Sperry, asserting that in Sperry the defendant did not know of the product's

intended use and had no participation in the design and assembly of completed product. (ECF

No. 72 at 12 (citing Sperry v. Bauermeister, Inc., 786 F. Supp. 1512, 1514 (E.D. Mo. 1992)).


                                               - 11 -
Farkas argues that, in this case, Overton "actually integrated the parts into the subject machine

itself." (ECF No. 72 at 12). Moreover, Farkas claims the holding in Sperry does not preclude

liability against Overton for work it performed on the Machine itself. (ECF No. 72 at 12).

Farkas argues that "Overton had a legal duty to make the machine safe long before Mr. Farkas

encountered it." (ECF No. 72 at 12).

       However, the undisputed evidence before this Court mandates entry of summary

judgment in favor of Overton.       Here, Overton manufactured the clamp blocks to Bohn &

Dawson's specifications. Bohn & Dawson picked up the Machine from Am Industrial and took

the Machine back to its facility in St. Louis, Missouri. Overton sent the clamp blocks directly to

Bohn & Dawson via next day air. See ECF No. 79 at 6; ECF No. 74-6. The clamp blocks used

in the Machine at the time of Farkas' injury were manufactured and sold to Bohn & Dawson

over a year after Overton ran the initial test run with the Machine at its facility with different set

of clamp blocks. (ECF No. 79 at 7). Prior to receiving the subject clamp blocks, the Machine

had been used to create many different parts with different clamp blocks. (Id.) With every new

part and new set of clamp blocks, Bohn & Dawson evaluated and changed the guarding on the

machine to make it safe for its employees. (ECF No. 79 at 6-7). Thus, the Court holds Overton

merely created an interchangeable part for the Machine. The clamp blocks were not "integrated"

with the Machine until they were installed by Bohn & Dawson at its facility, independent of any

oversight or input by Overton regarding safety.          Thus, the Court holds that, under Sperry,

Overton cannot be liable for negligence or strict liability as a supplier of a non-defective

component part.

       In addition, Farkas failed to show that Overton owed him any duty of care. Farkas

attempts to impose a duty of care on Overton by citing to its CEO, who agreed to the general




                                                - 12 -
proposition that a product manufacturer should not make a clearly dangerous product and "if a

product manufacturer knows of a safety problem on a product it is work on it should try to fix the

problem." (ECF No. 72 at 6). Overton's CEO's sentiments, however, are not sufficient to

impose a duty of care on Overton where one does not exist independently at law. See Fancher v.

Sw. Missouri Truck Ctr., Inc., 618 S.W.2d 271, 274 (Mo. Ct. App. 1981) (internal citations

omitted)("The standard of care exacted by the law is an external and objective one and the law

does not permit the defendant to make the determination of what is and what is not due care

under the circumstances. And, custom or standard procedure, relied upon by defendant, while

relevant and admissible, does not establish the legal standard of care."). Similarly, Farkas

attempts to cite to industry (American National Standards Institute) standards to impose a duty

on Overland. (ECF No. 72 at 8-10). Farkas, however, is unable to cite to a specific, applicable

standard. See ECF No. 72 at 8 (noting that Addition's expert testified that "there is no specific

B 11 standard that applies to the subject machine; it falls into a gray area between two or three

standards.").   Farkas tries to make Overton fall into the definition of a "supplier," or the

"manufacturer, integrator, modifier, rebuilder or installer of the machine," and impose the

corresponding duty of care. (ECF No. 72 at 8-9). However, Overton performed none of those

actions and cannot be held liable to that standard when it was simply the manufacturer of a

component part. Indeed, even Farkas' own expert testified at his deposition that he does not

"know of anything - that [Overton] have caused any-any problems with this particular

machine" and further testified that he does not "have any issues with the design or manufacture

of the clamp [blocks]." (ECF No. 79 at 11).

       As previously discussed, Missouri law does not impose liability on Overton as a non-

defective component part manufacturer when the end product was designed, assembled and sold




                                              - 13 -
by other entities. Sperry v. Bauermeister, Inc., 4 F.3d 596, 598 (8th Cir. 1993) ("Sperry cannot

recover under either of his design defect theories because there is no evidence that Bauermeister

supplied or designed a defective product."); Sperry v. Bauermeister, Inc., 786 F. Supp. 1512,

1518 (E.D. Mo. 1992) ("Micron can not be held liable for the incorporation of its non-defective

component part into a milling system defectively designed"); Hunt v. Guarantee Elec. Co. of St.

Louis, 667 S.W.2d 9, 12 (Mo. Ct. App. 1984) ("Absent proof defendant designed, assembled,

and sold the system to Purex in the course of its business, plaintiffs' proof goes only to showing

defendant installed an automatic timer pursuant to its contract to provide the services of

electricians.").    Overton cannot be held liable for the purportedly unsafe condition of the

Machine when Overton was only hired to manufacture the clamping blocks and was not retained

to evaluate the safety of the Machine or incorporate any safety devices into the Machine.

Therefore, the Court grants Overton's Motion for Summary Judgment as a matter oflaw.

                   D. Addition Manufacturing Technologies' Motion for Summary Judgment

        Farkas alleges his pointer and middle fingers on his left hand were crushed when, while

operating the ram spin component, he stuck his hand into the right side of the Machine

manufactured by Addition. Addition claims the point of operation guard on the Machine was

defective because it allowed Plaintiff to place his fingers into the Machine. (ECF No. 88 at 3).

The Machine was manufactured with a point of operation guard that consisted of a hinged door

and Lexan material that was slightly larger than the product it was designed to accept in its

clamping jaws, which kept the operator's fingers from entering the Machine.

        Farkas argues Addition's design of the Machine caused his injuries. Farkas claims the

design of the Machine requires an operator's hands to be mere inches from the "danger zone,"

allowing injury to an operator's hands. (ECF No. 95 at 3). Farkas maintains the Machine was




                                              - 14 -
defective and unreasonably dangerous because it had a foot pedal instead of two-hand control

and it lacked a light curtain. (ECF No. 95 at 5). "Two-hand control, an alternative to a foot

pedal, is a safety device that requires the operator to have both of his hands safely away from the

danger zone before the machine will operate." (ECF No. 95 at 3). "A light curtain is a safety

device that prevents activation of the machine while an operator's extremities are near or

underneath clamping mechanisms." (ECF No. 95 at 3-4).            Farkas claims that Addition has

made a "straw man" argument by claiming the point of operation guarding was not defective at

the time of sale. Farkas asserts the Machine was unreasonably dangerous at the time it was

placed into the stream of commerce because it lacked two-hand control and a light shield,

regardless of the point of operation guarding. In fact, after the sale of the Machine, Addition

stopped selling the Machine with a foot pedal and no light curtain to "prevent unintentional

contact with [the] device." (ECF No. 95 at 7).

        In tum, Addition argues the alteration to the point of operation guard by third parties was

the negligent act that made the Machine unsafe. Addition asserts the point of operation guard

was altered so that it did not prevent Farkas' hand and fingers from entering the Machine.

Addition points to Farkas' expert Dr. Blundell's testimony that a machine with a foot pedal is not

inherently dangerous and is safe where the point of operation area is guarded. (ECF No. 102 at

3-4).

        The Court grants summary judgment in favor of Addition. Both sides agree that the

Machine utilized a foot pedal instead of two-hand control and it lacked a light curtain. Both

sides also seem to agree--or at least do not dispute-that two-hand control and a light curtain

would have prevented Farkas' accident. Both sides also agree that third parties (not Addition)




                                               - 15 -
altered the point of operation guard after it entered the stream of commerce. 4 The only point of

contention is whether the point of operation guard at the time that the Machine entered the

stream of commerce would have protected against the injury incurred by Farkas; that is, whether

the point of operation guard on the Machine at the time it was sold was safe. Addition maintains

that "[t]he subject machine was safe until Bohn & Dawson altered the point of operation

guarding". (ECF No. 102 at 6). Farkas has failed to provide any evidence to controvert this

proposition. See Patterson v. Foster Forbes Glass Co., 674 S.W.2d 599, 603 (Mo. Ct. App.

1984) (it is the "plaintiffs burden to establish that the defect causing the injury existed at the

time the product left the possession and control of the defendant"); Brissette v. Milner Chevrolet

Co., 479 S.W.2d 176, 181 (Mo. App. 1972) (plaintiff must prove the defect). In contrast,

Addition has provided evidence that the Machine was manufactured with a point of operation

guard that consisted of a hinged door and Lexan material that was slightly larger than the product

it was designed to accept in its clamping jaws, which kept the operator's fingers from entering

the Machine. Addition claims Farkas has no evidence the Machine was in a defective condition

when it was originally sold. Farkas' expert, Dr. Blundell, testified he did not know what point of

operation guard or what components were on the subject machine when it was manufactured and

sold in 1992.

       Further, based upon expert testimony and industry standards, the Court must grant

summary judgment in favor of Addition as a matter of law. Farkas has not demonstrated that the

Machine was unreasonably safe for its intended use at the time it was manufactured by Addition.

Farkas can point to nothing in the industry standard to demonstrate that two-hand controls and


4
 Addition provided evidence that the entry guard on the Machine was altered. Bohn & Dawson
employee Matt Lamping confirmed that the point of entry guard on the Machine was fabricated
by Bohn & Dawson. Addition asserts that the defective operation guard was installed on the
machine by third parties more than twenty (20) years after its manufacture.


                                              - 16 -
light curtains are the only protections that would have made the Machine safe. In fact, even

Farkas' expert, Dr. Blundell admitted that a machine with a foot pedal and a properly-working

point of entry guard is not inherently dangerous. See ECF No. 102 at 2-3. Moreover, the

American National Standards Institute states that "[i]t shall be the responsibility of the modifier

or reconstructor to ensure that any modification or reconstruction of the safeguarding be done in

accordance with this standard." (ECF No. 89-13). Farkas argues Addition could have "designed

out the danger of an operator's hands being caught in the clamping jaws by requiring it to have a

light curtain." (ECF No. 95 at 11). Farkas, however, has not shown that point of entry guard in

existence at the time of the Machine's manufacture failed to make the Machine safe. Addition

provided photographs of the Machine from 1992, showing that it had a hinged safety door on the

right side. (ECF No. 102 at 4). Dr. Blundell has only testified that the point of operation guard

on the Machine at the time of Farkas' accident was defective. Therefore, Farkas has failed to

carry his burden of proof as a matter of law and this Court must grant summary judgment in

Addition's favor.     See Nesselrode v. Executive Beechcraft, Inc., 707 S.W.2d 371, 375

(Mo.1986) (en bane) ("[T]he primary inquiry in a design defect case is whether the product-

because of the way it is designed-creates an unreasonable risk of danger to the consumer or

user when put to normal use.").

                                        CONCLUSION

       Accordingly,

       IT IS HEREBY ORDERED that Defendant Addition Manufacturing Technologies,

LLC's Motion to Strike Plaintiffs Rule 26(a)(2)(B) Expert Disclosure and Motion to Exclude

Plaintiffs Rule 26(a)(2)(B) Expert (ECF No. 53) and Defendant Addition Manufacturing




                                              - 17 -
Technologies, LLC's Motion to Exclude Plaintiffs Rule 26(a)(2)(B) Expert Dr. J. Kenneth

Blundell (ECF No. 85) are DENIED.

       IT IS FURTHER ORDERED that Defendant Addition Manufacturing Technologies,

LLC's Motion to Strike Plaintiffs Rule 26(a)(2)(C) Expert Disclosures and Motion to Exclude

Plaintiffs Rule 26(a)(2)(C) Experts (ECF No. 57) is DENIED, in part, and GRANTED, in part,

as set forth above.

       IT IS FINALLY ORDERED that Defendant Overton Industries, Inc. 's Motion for

Summary Judgment (ECF No. 63) and Defendant Addition Manufacturing Technologies, LLC's

Motion for Summary Judgment (ECF No. 87) are GRANTED.

       An appropriate Judgment is filed herewith.


Dated this-zit:;of December, 2018.




                                               RONNIE L. WHITE
                                               UNITED STATES DISTRICT JUDGE




                                             - 18 -
